Citation Nr: 0308265	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  01-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from June 1967 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim, and 
relevant evidence necessary for an equitable disposition of 
this claim has been obtained.  

2.  Residuals of the veteran's left knee injury are 
manifested primarily by arthritis with limitation of motion 
accompanied by increased pain and complaints of swelling and 
instability on use.  

3.  The evidence does not show a marked interference with 
employment or frequent periods of hospitalization due to the 
veteran's service-connected left knee disability so as to 
render impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals of a 
left knee injury have been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2002).  

2.  The criteria for an increased disability rating for 
service-connected residuals of a left knee injury on an 
extraschedular basis have not been met.  38 C.F.R. § 3.321(b) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See 38 U.S.C.A. §§ 5103, 5103A; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
VCAA is applicable to all claims filed on or after November 
9, 2000, the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).  VA has 
issued regulations to implement the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The Board finds 
that, in this veteran's case, the requirements of the VCAA 
and implementing regulations have been met.  

In the present case, the veteran has been furnished with a 
statement of the case, which provided notice of the pertinent 
law and regulations and of the evidentiary deficiencies that 
limited the extent of the increase awarded by the RO.  In a 
letter dated in July 2002, the Board specifically requested 
that the veteran identify the names and addresses of all 
sources of treatment, government and private, for his left 
knee and explained that VA would request the evidence.  The 
Board explained to the veteran that if he chose not to 
provide the releases needed by VA to obtain non-VA records, 
then he should obtain the records and submit them to the 
Board.  The statement of the case and Board letter are 
sufficient to apprise the veteran of the evidence that must 
be submitted to support the claim and to advise him which 
documents would be obtained by the VA in furtherance of the 
duty to assist and which documents must be provided by him.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the RO provided the 
veteran with a VA orthopedic examination in 2001.  In 
response to the Board's request that the veteran identify or 
provide treatment records, he had multiple health care 
providers submit their clinical records.  In a letter dated 
in August 2002, the veteran explained that he had done this 
but that he had been unable to contact one physician who had 
either passed away or retired.  The veteran has reported no 
VA treatment for his left knee.  At the Board's request the 
veteran underwent another VA orthopedic examination in 
January 2003.  In an April 2003 letter to the Board, the 
veteran stated that he does not agree with the physician's 
statement that he does not limp.  The veteran explained that 
he estimates that he walks with a limp about 70 to 80 percent 
of the time.  Neither the veteran nor his representative has 
identified any additional evidence that would serve to 
support the veteran's claim.  The veteran declined his 
opportunity to have a hearing, either before a local hearing 
officer at the RO or before a member of the Board.  

Based on the foregoing, the Board finds that the notification 
and duty to assist provisions have been satisfied to the 
extent possible and that no further actions pursuant to the 
VCAA need be undertaken on the veteran's behalf. 

Relevant law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  Ratings for service-connected disabilities are 
determined by comparing the symptoms the veteran is presently 
experiencing with the various criteria set forth in the 
Rating Schedule.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

When making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Nonetheless, where, as here, the veteran is requesting a 
higher rating for an already established service-connected 
disability, and not appealing the rating initially assigned 
just after establishing his entitlement to service 
connection, his current level of functional impairment is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Codes 5260 and 5261 with respect to a knee).  

Under Diagnostic Code 5260, a noncompensable, i.e., 0 percent 
rating is warranted if flexion is limited to no more than 60 
degrees; a 10 percent rating requires flexion limited to no 
more than 45 degrees, a 20 percent rating to no more than 30 
degrees, and a 30 percent rating to no more than 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating of 0 
percent is warranted if extension is limited to no more than 
5 degrees; a 10 percent rating requires extension limited to 
no more than 10 degrees, a 20 percent rating to no more than 
15 degrees, a 30 percent rating to no more than 20 degrees, a 
40 percent rating to no more than 30 degrees, and a 50 
percent rating to no more than 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Normal range of motion is from 0 degrees extension to 140 
degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2002).  

Even when the limitation of motion of the specific joints 
involved is noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is for application, nonetheless, 
for each such major joint or group of minor joints affected 
by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45.  

In the absence of limitation of motion, degenerative 
arthritis warrants a 20 percent rating with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

When determining the severity of musculoskeletal disabilities 
that are at least partly rated on the basis of range of 
motion, VA must consider the extent the veteran may have 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated.  This 
additional functional impairment, for example, may be due to 
the extent of his pain or painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms may "flare up," such as during prolonged use, 
assuming these factors are not already contemplated in the 
governing rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
see DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, 
warrants a 10 percent rating where there is slight impairment 
of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Moderate impairment warrants a 20 percent rating, and severe 
impairment warrants a 30 percent rating.  Id.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and analysis

At entry into service, the veteran gave a history of prior 
injury of his left knee, but clinical examination was normal.  
Subsequent service medical records show treatment for a left 
knee twisting injury starting in late 1968, and at that time 
the veteran reported that he had also injured his left knee 
while playing basketball during service in Vietnam.  Although 
surgery was recommended in 1968, the veteran did not have the 
surgery, but did have physical therapy.  Various diagnoses in 
service included probable fractured medial semi-lunar 
cartilage and internal derangement, left knee.  At separation 
from service, it was noted that the veteran had aching in the 
left knee with weather changes and had some sensation of 
instability with activity such as playing handball.  

After service, a report from the veteran's employer showed 
that the veteran twisted his left knee in March 1970 and at 
that time gave a history of having injured his left knee in 
service.  At a VA examination in May 1970, X-rays of the left 
knee were normal except for slight prominence of the lateral 
intercondyloid eminence.  On clinical examination, there was 
mildly decreased tone of the left quadriceps.  In a June 1970 
rating decision, the RO granted service connection for 
residuals of injury of the left knee and assigned a 
noncompensable rating.  

The veteran filed his increased rating claim in October 2000 
and has provided private treatment records showing that over 
the years since service he has undergone several 
arthroscopies.  In 1986 there was a postoperative diagnosis 
of anterior cruciate tear, anterolateral instability, 
articular damage of the medial and lateral femoral condyle, 
bucket handle tear of medial meniscus.  A medial meniscetomy 
was performed leaving the outer one third intact.  Records 
from a private physician show continuing complaints of left 
knee pain in the mid 1990s and into 2001 with a diagnosis of 
arthritis.  Those records also include a history of anterior 
cruciate ligament repair in approximately 1997.  Clinical 
records show that in August 2000, the veteran was seen with 
complaints of left knee pain although the veteran said it 
improved when he was taking salicylate for his back.  
Examination of the left knee at that time showed good range 
of motion and no effusion.  

At an April 2001 VA orthopedic examination, the veteran 
reported pain in his left knee, predominantly on ambulation 
with weight bearing.  He noted particular difficulty with 
walking on uneven surfaces.  The veteran reported one episode 
of dislocation in approximately 4 years before the 
examination.  He also reported episodes of buckling, but no 
locking.  He described slowing of his walking, which he 
related to his left knee problems.  On examination, there was 
flexion of the left knee to 130 degrees and full extension to 
0 degrees.  There was no joint swelling, erythema or joint 
fusion.  X-rays of the left knee showed evidence of old 
trauma, with the deformity running throughout the 
intracondylar spine of the tibia.  The X-rays showed screws 
in both the femur and tibia, correlating with prosthetic 
replacement of the cruciate ligament.  There were minor 
degenerative changes in both compartments of the knee joint, 
more so in the lateral compartment.  

At the January 2003 VA examination, the veteran stated that 
his left knee ached 80 percent of the time.  He said he could 
walk a mile on flat surfaces, but that his knee started to 
hurt quickly when he walked on uneven ground.  He reported 
that using stairs or standing for a half-hour caused 
increased pain and swelling in the knee.  He said that a 
slight twisting motion or misstep could cause swelling and 
marked increase in pain.  He reported that he needed to take 
Celebrex for 3 to 4 days approximately every six weeks.  He 
said he experienced increased pain with weather changes and 
that he used a knee brace for any activity that required 
increased stability, such as walking on uneven ground.  He 
stated that his job involved a combination of sitting and 
walking and that by the end of the workweek his left knee 
ached much more than it did after a quiet restful weekend.  

On examination, there was tenderness around the left knee 
joint, particularly on the middle aspect and just inferior to 
the patella.  There was a small, loose non-tender pea-sized 
body inferior and medial to the patella.  Left knee flexion 
was limited to 105 degrees with onset of pain at 95 degrees 
and moderately severe pain at 105 degrees.  There was no 
clinical evidence of instability.  The physician stated that 
it was at least as likely as not that all current left knee 
symptomatology was related to the veteran's service-connected 
residuals of a left knee injury.  

In the report of VA X-rays of the left knee in January 2003, 
the radiologist stated there were post-surgical changes with 
prior anterior cruciate ligament tear.  He also stated there 
was marked internal derangement of the knee with 
chondromalacia with narrowing and almost obliteration of the 
medial intercondylar joint cartilage compartment space.  He 
said there were degenerative arthritic changes and evidence 
of an old site of aseptic necrosis and osteochondritis 
dissecans.  

Review of the evidence shows that residuals of the veteran's 
left knee injury are manifested primarily by arthritis with 
limitation of motion accompanied by increased pain and 
complaints of swelling and instability on use.  Although VA 
examinations have shown that the range of motion of the left 
knee in terms of flexion is less than normal, with the most 
recent examination showing flexion limited to 105 degrees 
(normal flexion is 140 degrees) with onset of pain at 95 
degrees, this amount of restriction of motion is not 
compensable under Diagnostic Code 5260, which requires that 
flexion be limited to 45 degrees for a 10 percent rating.  
Although the limitation of motion is noncompensable, 
degenerative arthritis has been established by X-ray findings 
and impairment has been objectively confirmed by evidence of 
painful motion, a 10 percent rating may be assigned under 
Diagnostic Code 5003.  

The Board notes that painful motion of the left knee, which 
by itself warrants a 10 percent rating, has been described as 
moderately severe at the 105-degree limit of flexion and this 
has been demonstrated without consideration of "flare-ups" 
or overuse.  The examiner at the recent VA examination 
observed that the veteran reported increases, essentially 
"flare-ups," in left knee pain and the onset of swelling 
and feelings of instability associated with overuse such as 
standing for a half-hour, using stairs or walking on an 
uneven surface.  Such findings demonstrate functional loss 
due to pain contemplated by 38 C.F.R. § 4.40 (which requires 
VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use).  They 
also show functional loss due to pain on movement of a joint 
contemplated by 38 C.F.R. § 4.45 (which specifies that 
disturbance of locomotion and interference with sitting, 
standing and weight-bearing are related considerations), such 
findings also demonstrate painful motion with joint pathology 
addressed by 38 C.F.R. § 4.59.  In this regard, the Board 
notes that provisions of 38 C.F.R. § 4.59 establish that with 
any form of arthritis, the veteran is entitled to "at 
least" a minimum compensable evaluation for painful motion 
of the affected joint.  

As just outlined, the painful motion of the left knee has 
been demonstrated on VA examination, and on that basis alone 
a minimum 10 percent rating is in order under Diagnostic Code 
5003.  In view of the additional disability on use, that is, 
increased pain and swelling, it is the judgment of the Board 
that with resolution of all doubt in favor of the veteran, 
the impairment associated with the veteran's service-
connected left knee disability becomes functionally 
equivalent to moderate impairment of the knee associated with 
recurrent subluxation or lateral instability thereby 
warranting evaluation by analogy under Diagnostic Code 5257 
and the assignment of a 20 percent rating under that 
diagnostic code.  See 38 C.F.R. § 4.20 (2002); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.25 
(2002).  

Because the veteran does not have any documented, objective 
clinical evidence of instability or laxity in his left knee, 
there is, however, no basis for an additional separate rating 
under Diagnostic Code 5257, which, as outlined earlier, 
pertains to impairment associated with symptoms such as 
subluxation or lateral instability, which have not in fact 
been shown here.  See VAOPGCPREC 23-97 (a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any 
separate rating must be based upon additional disability).  

The Board notes that the RO, in the September 2001 statement 
of the case, stated that an extraschedular evaluation was 
considered but was not warranted.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1).  

The evidence does not show that the veteran's disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  
Specifically, the record does not demonstrate that the 
veteran has required any recent hospitalization for his 
service-connected left knee disability.  Indeed, there is no 
evidence that the disability has required hospitalization 
since 1997, let alone frequent hospitalizations during the 
appeal period.  Further, the veteran has reported no 
employment difficulties that he attributes to his left knee 
disability beyond the aching that he experiences by the end 
of a work week, and the record does not reveal that the 
veteran's disability has markedly interfered with his 
employment.  

The Board also notes that there is, with respect to the 
veteran's disability, no evidence of an unusual clinical 
picture, symptoms which are out of the ordinary, or any other 
factor that could be characterized as exceptional or unusual.  
The veteran's examination reports have been described fully, 
and they contain no statement from any examiner that the 
veteran's left knee disability is in any way out of the 
ordinary clinically.  In short, the Board has been unable to 
identify any factor consistent with an exceptional or unusual 
disability picture, and the veteran has identified none. 
Accordingly, an extraschedular evaluation is not warranted.

In summary, after consideration of the entire record, and for 
the reasons and bases expressed above, the Board concludes 
that a disability rating of 20 percent may be assigned for 
the veteran's service-connected residuals of a left knee 
injury.  The benefit sought on appeal is accordingly allowed 
to that extent.  




ORDER

A 20 percent rating is granted for residuals of a left knee 
injury, subject to the laws and regulations governing the 
payment of VA compensation.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.
 

